                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                    PENDLETON DIVISION



CHRISTOPHER S. ANDERSEN,

               Petitioner,                                                   No. 2:16-cv-02384-JR
       v.
                                                                          OPINION AND ORDER
JERI TAYLOR,

               Respondent.




MOSMAN,J.,

       On April 1, 2019, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (F&R) [41], recommending that I DENY Petitioner's Writ of Habeas Corpus.

Petitioner filed Objections to the F&R [49] and Respondent filed a Response to Objections [50].

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1 )(C). However, the

court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are



1 - OPINION AND ORDER
addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

        Petitioner makes two objections to the F&R. First, Petitioner objects to the F&R's

finding that he did not establish Strickland prejudice. Obj. [49] at 2-3. Petitioner argues that the

verdict was affected by inadmissible hearsay evidence and was therefore prejudicial under

Strickland. Id. Petitioner draws comparisons between his case and two cases in which Oregon

courts held that consideration of inadmissible evidence was not haimless. Id. In those cases, the

courts held .that testimonial evidence from expe1is admitted without proper foundation, tending

to prove the credibility of the victims, likely had an effect on the verdicts. See State v. Davillia,

244 P.3d 855,860 (Or. Ct. App. 2010); State v. Marrington; 73 P.3d 911,917 (Or. 2003). As in

this case, both cases involved alleged sexual abuse of a child. In one case the alleged victim was

three and the repmiing was ambiguous, in the other the reporting by the alleged victim was

delayed. In neither case did the defendant make confessional or incriminating statements.

        But as the F &R points out, in evaluating proof of prejudice the comi "must consider the

totality of the evidence before the judge or jury." Strickland v. Washington, 466 U.S. 668, 695

(1984). The F&R summai'izes the rest of the evidence against Petitioner and finds that the

totality of evidence against Petitioner is such that even if the objectionable testimony had been

excluded, the result would be the same. F &R [41] at 5-6. I agree with Judge Russo. Even

without the testimony of Ms. Amott, the victim's mother, the amount of damning evidence

against Petitioner-including confessions-is great. Fmiher, the trial judge stated that the

strongest evidence was the victim's own description of the abuse. I find that Petitioner's case is




2 - OPINION AND ORDER
distinguishable from Davilla and 1vlarrington and any error in admitting Ms. Arnott's testimony

was harmless.

       Petitioner next objects to the F&R's recommendation that I deny a Certificate of

Appealability (COA). 28 U.S.C. § 2253(c) "permits the issuance ofa COA only where a

petitioner has made a 'substantial showing of the denial of a constitutional right."' 1vfi/ler-El v.

Cocla-e/l, 537 U.S. 322, 336 (2003). I agree with the F&R; I do not believe Petitioner has made a

substantial showing of the denial of a constitutional right.

                                          CONCLUSION

       Upon review, I agree with Judge Russo's recommendation and I ADOPT the F&R [41]

as my own opinion. Petitioner's Petition for Writ of Habeas Corpus is DENIED. I further agree

that Petitioner has not made a substantial showing of the denial of a constitutional right pursuant

to 28 U.S.C. § 2253(c)(2) and therefore decline to issue a Certificate of Appealability.



       IT IS SO ORDERED.

       DATED this    a     day of July, 2019.




3 - OPINION AND ORDER
